Name: 96/238/EC: Commission Decision of 25 March 1996 amending for the second time Decision 95/296/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  international trade;  means of agricultural production;  tariff policy
 Date Published: 1996-03-28

 Avis juridique important|31996D023896/238/EC: Commission Decision of 25 March 1996 amending for the second time Decision 95/296/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) Official Journal L 078 , 28/03/1996 P. 0046 - 0046COMMISSION DECISION of 25 March 1996 amending for the second time Decision 95/296/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) (96/238/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 95/296/EC of 26 July 1995 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/462/EC (3), as amended by Decision 96/141/EC (4);Whereas the said Decision lays down conditions for movement controls of domestic pigs originating from certain specified areas of Lower Saxony;Whereas since 20 November 1995, no outbreak of classical swine fever has been reported in Lower Saxony;Whereas certain movement control measures established for domestic pigs originating from the said areas in view of the improved health situation can be lifted;Whereas classical swine fever has been confirmed in wild boar in certain parts of Brandenburg;Whereas certain movement control measures shall be introduced for the affected areas;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I to Decision 95/296/EC is replaced by the following:'ANNEX I- In Mecklenburg-Western Pommerania, the Kreise: Parchim, Mecklenburg-Strelitz, Bad Doberan, GÃ ¼strow, MÃ ¼ritz, Demmin, Ostvorpommern, Nordvorpommern, Stadtkreise Greifswald, Stralsund and Rostock.- In Brandenburg, the Kreise: Ostprignitz-Ruppin and Prignitz.- Any Kreis where a new outbreak occurs outside the abovementioned areas. The measures referred to in Article 1 (2) and Article 2 shall apply for a period of 60 days following the last outbreak in the Kreis in question. Germany shall inform Member States and the Commission about measures established and repealed.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 182, 2. 8. 1995, p. 33.(4) OJ No L 32, 10. 2. 1996, p. 36.